Appeal from order of the Supreme Court, Queens County, dated July 13, 1966, dismissed as academic, without costs. That order was superseded by the subsequent order granting reargument and adhering to the court’s original decision. Order of said court, dated September 19, 1966, modified (1) by decreasing the amount of temporary alimony awarded in its fourth decretal paragraph from $150 to $100 per week and (2) by deleting so much of its eighth decretal paragraph as provides that defendant pay for telephone expenses. As so modified, order affirmed insofar as appealed from, without costs. In our opinion, the award of temporary alimony was excessive to the extent indicated. The best interests of the parties will be served by a prompt trial of the action. Beldock, P. J., Ughetta, Christ, Brennan and Hill, JJ., concur.